Hubbard, J.
In admitting the proprietors’ records as evidence to sustain the plaintiff’s title to the land on which he alleged the waste had been committed, we think the ruling was correct. The plaintiff claimed by force of the deed to him, and such title is sufficient to give him a right of action, as against a mere trespasser or disseizor.
The title of the plaintiff is voidable, and might not be sufficient to bar the proprietors, or persons lawfully claiming under them. But this defendant is not in a situation to take advantage of any defect in the plaintiff’s title ; the evidence being clear, that he entered under his wife’s right, and held as tenant by the curtesy, subject to the rights of her children, under whom the plaintiff claims. As a tenant he is estopped to deny the title under which he entered, by alleging that he is now a disseizor. If he had entered claiming title under another, he might then have shown and relied upon the defect of his wife’s location. But, as he claims under her, he shall not be permitted to betray her right; that being against good faith, and within the principle which does not permit the tenant to deny the right of his landlord.
In order to do away the effect of certain admissions by the defendant as to the title under which he held the premises, he offered in evidence certain declarations of his, made eight or ten years before, that he had examined the original location, that it was defective, that his wife derived no title under it, and that he claimed to hold it by, and was then occupying it under, a possessory title. These declarations were admitted, not as evidence to show a disseizin of the heirs as reversioners, but as bearing on the general question, whether his entry and occupation had been under the right of his wife or not. The testimony being admitted, we have no doubt of the correctness of the ruling, as bearing upon the question, whether he entered as a trespasser, and not under the right of his wife. But we have great doubt as to the admissibility of the testi*54mony for any purpose. The admissions of a party in possession are evidence in disparagement of his title, but not to the disparagement of that of another, and in support of his own. This is not the case of the pointing out of boundaries while in possession and upon the land, in which the declarations of an owner are sometimes admissible, when offered in evidence by those claiming under him, but his own naked assertion of a right of possession, hostile to the reversionary right of his children; and is but the mere assertion of a party, unaccompanied by any acts in his own favor, and offered by himself. But the admission of the evidence became unimportant, because the jury, by their verdict, have found that he entered under his wife’s title ; and being thus in, he shall not be permitted to defeat that title by calling himself a trespasser, and thus convert a lawful entry, and possession under it, into a disseizin.
The plaintiff having waived his exception to the ruling, as to the extent of the waste, no point is now presented on that part of the report, and there must therefore be

Judgment on the verdict.